Exhibit 10.1

 

 

364-DAY CREDIT AGREEMENT

dated as of

April 2, 2008

between

NYSE EURONEXT,

The SUBSIDIARY BORROWERS Party Hereto,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

$1,000,000,000

 

 

J.P. MORGAN EUROPE LIMITED,

as London Administrative Agent

J.P. MORGAN SECURITIES INC.,

CITIGROUP GLOBAL MARKETS INC.

and

ABN AMRO BANK N.V.

as Lead Arrangers and Bookrunners

CITIBANK, N.A.,

as Syndication Agent

BANK OF AMERICA, N.A.,

MERRILL LYNCH BANK USA,

SOCIÉTÉ GÉNÉRALE,

and

WACHOVIA BANK, N.A.,

as Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    DEFINITIONS   

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    19

SECTION 1.03.

   Terms Generally    19

SECTION 1.04.

   Accounting Terms; GAAP    19

SECTION 1.05.

   Currencies; Currency Equivalents; Provisions Relating to European Monetary
Union    20 ARTICLE II    THE CREDITS   

SECTION 2.01.

   The Commitments; Term-Out Option    20

SECTION 2.02.

   Loans and Borrowings    21

SECTION 2.03.

   Requests for Revolving Borrowings    22

SECTION 2.04

   Competitive Bid Procedure    24

SECTION 2.06.

   Interest Elections    26

SECTION 2.07.

   Termination, Reduction and Increase of Commitments    28

SECTION 2.08.

   Repayment of Loans; Evidence of Debt    30

SECTION 2.09.

   Prepayment of Loans    31

SECTION 2.10.

   Fees    32

SECTION 2.11.

   Interest    32

SECTION 2.12.

   Alternate Rate of Interest    34

SECTION 2.13.

   Increased Costs    34

SECTION 2.14.

   Break Funding Payments    36

SECTION 2.15.

   Taxes    36

SECTION 2.16.

   Payments Generally; Pro Rata Treatment; Sharing of Set offs    38

SECTION 2.17.

   Mitigation Obligations; Replacement of Lenders    41

SECTION 2.18.

   Extension of Commitment Termination Date    42

SECTION 2.19.

   Designation of Subsidiary Borrowers    43 ARTICLE III    REPRESENTATIONS AND
WARRANTIES   

SECTION 3.01.

   Organization; Powers    44

SECTION 3.02.

   Authorization; Enforceability    44

SECTION 3.03.

   Governmental Approvals; No Conflicts    45

SECTION 3.04.

   Financial Condition; No Material Adverse Change    45

SECTION 3.05.

   Litigation    45

 

- i -



--------------------------------------------------------------------------------

SECTION 3.06.

   Compliance with Laws, Etc.    45

SECTION 3.07.

   Investment Company Status    45

SECTION 3.08.

   Taxes    46

SECTION 3.09.

   ERISA    46

SECTION 3.10.

   Representations and Warranties of Foreign Subsidiary Borrowers    46
ARTICLE IV    CONDITIONS   

SECTION 4.01.

   Effective Date    46

SECTION 4.02.

   Each Credit Event    48 ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01.

   Financial Statements and Other Information    48

SECTION 5.02.

   Existence; Conduct of Business    49

SECTION 5.03.

   Payment of Tax Obligations    50

SECTION 5.04.

   Maintenance of Properties; Insurance    50

SECTION 5.05.

   Books and Records; Inspection Rights    50

SECTION 5.06.

   Compliance with Laws    50

SECTION 5.07.

   Use of Proceeds    50 ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01.

   Liens    51

SECTION 6.02.

   Fundamental Changes    52 ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII   
THE ADMINISTRATIVE AGENT    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01.

   Notices    57

SECTION 9.02.

   Waivers; Amendments    58

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    59

 

- ii -



--------------------------------------------------------------------------------

SECTION 9.05.

   Survival    63

SECTION 9.06.

   Counterparts; Integration    63

SECTION 9.07.

   Severability    64

SECTION 9.08.

   Right of Setoff    64

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process    64

SECTION 9.10.

   WAIVER OF JURY TRIAL    65

SECTION 9.11.

   Judgment Currency    65

SECTION 9.12.

   Headings    66

SECTION 9.13.

   Confidentiality    66

SECTION 9.14.

   USA PATRIOT Act    66

SECTION 9.15.

   Waiver of Immunity    66

SECTION 9.16.

   Lender Representation – Professional Market Party    67 ARTICLE X   
GUARANTEE   

SECTION 10.01.

   Guarantee    67

SECTION 10.02.

   Obligations Unconditional    67

SECTION 10.03.

   Reinstatement    68

SECTION 10.04.

   Subrogation    68

SECTION 10.05.

   Remedies    68

SECTION 10.06.

   Continuing Guarantee    69

SCHEDULE 1.01(a) - Commitments

EXHIBIT A - MCR Cost

EXHIBIT B - Assignment and Assumption Agreement

EXHIBIT C - Subsidiary Borrower Designation

EXHIBIT D - Subsidiary Borrower Termination Notice

 

- iii -



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT dated as of April 2, 2008, between NYSE EURONEXT, the
SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

The Company (as hereinafter defined) has requested that the Lenders (as so
defined) make extensions of credit (by means of loans) to it and certain of its
subsidiaries in an original aggregate principal amount not exceeding
$1,000,000,000 at any one time outstanding in U.S. dollars and other agreed
currencies. The Lenders are prepared to extend such credit upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are denominated in Dollars and
bear interest at a rate determined by reference to the Alternate Base Rate.

“Additional Commitment Lender” means any Person that agrees to provide a
Commitment or (in the case of an existing Lender) agrees to increase the amount
of its Commitment, in each case pursuant to Section 2.07(c) or 2.18, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld).

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Currency” has the meaning set forth in Section 2.12.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Foreign Currency” means, at any time, any of Euros, Pounds Sterling and,
with the agreement of each Lender, any other Foreign Currency, so long as, in
respect of any other Foreign Currency, at such time (a) such Currency is dealt
with in the London interbank deposit market, (b) such Currency is freely
transferable and convertible into Dollars in the London foreign exchange market
and (c) no authorization of any Governmental Authority in the

 

Credit Agreement



--------------------------------------------------------------------------------

country of issue is required to permit use of such Currency by any Lender for
making any Loan hereunder and/or to permit the relevant Borrower to borrow and
repay the principal thereof and to pay the interest thereon, as applicable,
unless in each case such authorization has been obtained and is in full force
and effect.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%. Any change in the Alternate Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“AMF” means the French Financial Markets Authority (Autorité des marchés
financiers).

“Applicable Additional Margin” means, for each Commitment Utilization Day (if
any) during the relevant period for which interest on any Revolving Loans is
being calculated, 0.05% per annum.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
with respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency Spread
(Before Conversion to Term Loans)”, “Eurocurrency Spread (After Conversion to
Term Loans)” or “Facility Fee Rate”, respectively, based upon the applicable S&P
Rating and/or Moody’s Rating, on such date:

 

   

S&P/Moody’s

Rating

 

Eurocurrency

Spread

(Before Term
Out-Option)

 

Eurocurrency

Spread

(Term-Out

Option)

 

Facility

Fee Rate

                   

Category 1

A+/A1 or higher

  0.13%   0.255%   0.03%    

Category 2

A/A2

  0.17%   0.295%   0.04%    

Category 3

A-/A3

  0.21%   0.335%   0.05%    

Category 4

< A-/A3 or unrated

  0.25%   0.375%   0.06%  

 

Credit Agreement

- 2 -



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a S&P Rating or Moody’s Rating, as the case may be (other than by reason
of the circumstances referred to in the last sentence of this definition), then
the Applicable Rate shall be based upon the remaining rating, (ii) if the S&P
Rating and the Moody’s Rating shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two ratings, and (iii) if the S&P Rating and the
Moody’s Rating established or deemed to have been established by S&P and
Moody’s, respectively, shall be changed (other than as a result of a change in
the rating system of S&P or Moody’s), such change shall be effective as of the
date on which it is first announced by the applicable rating agency. Each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of S&P or Moody’s shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means the Company and any Subsidiary Borrowers, as applicable.

 

Credit Agreement

- 3 -



--------------------------------------------------------------------------------

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurocurrency Revolving Loans or Competitive Loans of the same
Class, Type and Currency that have the same Interest Period (or any single
Competitive Loan that does not have the same Interest Period as any other
Competitive Loan of the same Type).

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or, with respect to the obligations
of any Foreign Subsidiary Borrower, such other city, if any, as reasonably
determined by the Administrative Agent, as applicable, are authorized or
required by law to remain closed, (b) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurocurrency Borrowing in
Dollars (or any notice with respect thereto), that is also a day on which
dealings in deposits in Dollars are carried out in the London interbank market,
(c) if such day relates to a borrowing or continuation of, a payment or
prepayment of principal of or interest on, or the Interest Period for, any
Eurocurrency Borrowing in any Foreign Currency (other than Euros) (or any notice
with respect thereto), that is also a day on which commercial banks and the
foreign exchange market settle payments in the Principal Financial Center for
such Foreign Currency and/or (d) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Eurocurrency Borrowing in Euros (or any notice with
respect thereto), that is also a TARGET Day.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement that would be complied with generally by similarly
situated banks acting reasonably.

“Change of Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof), of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) nominated by,

 

Credit Agreement

- 4 -



--------------------------------------------------------------------------------

or whose election was approved by, the board of directors of the Company nor
(ii) appointed by directors so nominated or elected; it being understood that
the consummation of the Combination (or any part thereof) shall not be deemed to
be a Change of Control.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Combination” means the combination of the businesses of NYSE Group and
Euronext, and the related transactions (including the Offer and Merger).

“Combination Agreement” means the Amended and Restated Combination Agreement
dated as of November 24, 2006 by and among NYSE Group, Euronext, the Company and
Jefferson Merger Sub, Inc., as amended, modified or supplemented from time to
time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 1.01(a), or in the Assignment
and Assumption or any other instrument entered into hereunder pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $1,000,000,000.

“Commitment Increase” has the meaning set forth in Section 2.07(c).

“Commitment Increase Date” has the meaning set forth in Section 2.07(c).

“Commitment Termination Date” means April 1, 2009, as the same may be extended
pursuant to Section 2.18.

“Commitment Utilization Day” means (a) so long as any Commitments hereunder are
in effect, each day that the sum of the total Revolving Credit Exposures and the
aggregate principal amount of the outstanding Competitive Loans exceeds 50% of
the total Commitments and (b) following the termination of the Commitments
hereunder, each day on which any Revolving Loans are outstanding hereunder.

“Company” means NYSE Euronext, a Delaware corporation (formerly known as NYSE
Euronext, Inc.).

“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.04.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

Credit Agreement

- 5 -



--------------------------------------------------------------------------------

“Competitive Bid Margin” means, with respect to any Competitive Loan bearing
interest at a rate based on the LIBO Rate, the marginal rate of interest, if
any, to be added to or subtracted from the LIBO Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the
Competitive Bid Margin or the Fixed Rate, as applicable, offered by the Lender
making such Competitive Bid.

“Competitive Bid Request” means a request by the Company for Competitive Bids in
accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consolidated Net Tangible Assets” means the total assets of the Group (less
applicable depreciation, amortization, and other valuation reserves), less all
current liabilities (excluding intercompany liabilities and any such liability
that by its terms is extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed) and all intangible assets of the Group, all as set
forth on the most recent consolidated balance sheet of the Company prepared in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Currency” means the lawful currency of any country.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Delaware Trust” means NYSE Group Trust, a Delaware trust.

“Delaware Trust Option” means the call option remedy of the Delaware Trust over
the priority shares and/or ordinary shares or voting securities of NYSE Group,
Archipelago Holdings, Inc. or their respective subsidiaries and the other
remedies of the Delaware Trust.

“Dollar Equivalent” means, with respect to any Borrowing in any Agreed Foreign
Currency, the amount of Dollars that would be required to purchase the amount of
such Agreed Foreign Currency of such Borrowing on the date two Business Days
prior to the date of such Borrowing (or, in the case of any determination made
under Section 2.09(b) or redenomination under the last sentence of
Section 2.16(a), on the date of determination or redenomination therein referred
to), based upon the spot selling rate at which the Administrative Agent offers
to sell such Agreed Foreign Currency for Dollars in the London foreign exchange
market at approximately 11:00 a.m., London time, for delivery two Business Days
later.

 

Credit Agreement

- 6 -



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the laws of any State of the United States of America (including the
District of Columbia).

“Domestic Subsidiary Borrower” means any Subsidiary Borrower that is a Domestic
Subsidiary.

“Dutch Foundation” means Stichting NYSE Euronext, a foundation (stichting)
incorporated and existing under the laws of The Netherlands.

“Dutch Foundation Option” means the call option remedy of the Dutch Foundation
over the priority shares and/or common stock or voting securities of Euronext
N.V. or its subsidiaries and the other remedies of the Dutch Foundation.

“Effective Date” means the date of this Agreement, subject to the satisfaction
of the conditions specified in Section 4.01 (or waiver thereof, in accordance
with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

Credit Agreement

- 7 -



--------------------------------------------------------------------------------

“EURIBO Rate” means with respect to any Eurocurrency Loan in Euros for any
Interest Period, the rate per annum equal to the Banking Federation of the
European Union EURIBO Rate (“BFEU EURIBOR”), as published on the Reuters
“EURIBOR01” screen displaying EURIBO Rates (or other commercially available
source providing quotations of BFEU EURIBOR designated by the Administrative
Agent from time to time) at approximately 10:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in Euro for
a period equal to such Interest Period; provided that if the applicable screen
shall no longer exist, “EURIBO Rate” shall mean an interest rate per annum
(rounded upwards, if necessary, to the next  1/16 of 1%) equal to the rate at
which deposits in Euros approximately equal in principal amount to such
Borrowing, and for a maturity comparable to such Interest Period are offered to
the principal London office of the Administrative Agent in immediately available
funds in the European interbank market at approximately 10:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided,
further, that “EURIBO Rate” for any Interest Period shall be adjusted, if
applicable, as reasonably determined by the Administrative Agent in accordance
with Exhibit A to reflect the MCR Cost.

“Euro” means the single currency of Participating Member States of the European
Union.

“Euro Reference Rate” means, with respect to any Eurocurrency Loan in Euros, for
any day, the rate per annum which is the average of the rates quoted at
approximately 10:00 a.m., London time, to leading banks in the European
interbank market by the Reference Lenders for the offering of overnight deposits
in Euro, as determined by the Administrative Agent.

“Euro Reference Rate Loan” means any Loan bearing interest at the Euro Reference
Rate.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to (a) in the case of a Revolving Loan, the LIBO
Rate, the EURIBO Rate or the Euro Reference Rate, as applicable and (b) in the
case of a Competitive Loan, the LIBO Rate for Dollars.

“Eurodollar”, when used in reference to any Competitive Loan or Competitive
Borrowing, refers to such Competitive Loans, or the Competitive Loans comprising
such Borrowing, that bear interest at a rate determined by reference to the LIBO
Rate for Dollars.

“Euronext” means Euronext N.V., a company organized under the laws of The
Netherlands.

“Event of Default” has the meaning set forth in Article VII.

 

Credit Agreement

- 8 -



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Company or any Subsidiary Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by reference to) its net income by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or any other
jurisdiction in which it is subject to Tax solely as a result of any present or
former connection between the Administrative Agent, such Lender or other
recipient, as applicable, and the jurisdiction imposing such Tax other than a
present or former connection solely as a result of the activities and
transactions specifically contemplated by this Agreement, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction described in clause (a) of this definition, (c) in the case
of a Non-U.S. Lender to a U.S. Borrower (other than an assignee pursuant to a
request by the Company under Section 2.17(b)), any withholding tax that is
imposed on amounts payable to such Non-U.S. Lender at the time such Non-U.S.
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non-U.S. Lender’s failure to comply with
Section 2.15(e), except to the extent that such Non-U.S. Lender or its assignor
(if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Company or any Domestic
Subsidiary Borrower with respect to such withholding tax pursuant to
Section 2.15(a); and (d) in the case of a Foreign Subsidiary Borrower (other
than an assignee pursuant to a request by the Company under Section 2.17(b)),
any withholding tax that is imposed on amounts payable to the Administrative
Agent or Lender solely by reason of the Administrative Agent or Lender,
respectively, failing to comply with its obligations under Section 2.15(g).

“Existing Commitment Termination Date” has the meaning set forth in
Section 2.18(a).

“Existing NYSE Euronext 364-Day Credit Agreement” means that certain 364-Day
Credit Agreement dated as of April 4, 2007 among the Company, the subsidiary
borrowers party thereto, the lenders party thereto and JPMCB as administrative
agent thereunder.

“Extension Request” has the meaning set forth in Section 2.18(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Company.

 

Credit Agreement

- 9 -



--------------------------------------------------------------------------------

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid. When
used in reference to any Loan or Borrowing, “Fixed Rate” refers to whether such
Loan, or the Loans constituting such Borrowing, are Competitive Loans bearing
interest at a Fixed Rate.

“Foreign Currency” means any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means any Subsidiary Borrower that is a Foreign
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, giving effect for purposes hereof to Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Group” means the Company and its Subsidiaries.

“Group Member” means any entity within the Group.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

 

Credit Agreement

- 10 -



--------------------------------------------------------------------------------

“Guarantor” has the meaning set forth in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Historical Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries as of and for the fiscal year ended
December 31, 2007 and the related consolidated statements of income, statements
of changes in stockholders’ equity and comprehensive income and cash flows of
the Company and its Subsidiaries for the fiscal year ended on said date,
reported on by PricewaterhouseCoopers LLP, independent public accountants.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (but if such Indebtedness has not been assumed, only up to lesser
of the amount of such Indebtedness or the fair market value of the property
subject to such Lien), (f) all Guarantees by such Person, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by any Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurocurrency
Loan (other than any Euro Reference Rate Loan), the last day of the Interest
Period for the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period

 

Credit Agreement

- 11 -



--------------------------------------------------------------------------------

of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, (c) with respect to any Euro Reference Rate
Loan, the last day of each calendar month and (d) with respect to any Fixed Rate
Loan, the last day of the Interest Period for the Borrowing of which such Loan
is a part and, in the case of a Fixed Rate Borrowing with an Interest Period of
more than 90 days’ duration (unless otherwise specified in the applicable
Competitive Bid Request), each day prior to the last day of such Interest Period
that occurs at intervals of 90 days’ duration after the first day of such
Interest Period, and any other dates that are specified in the applicable
Competitive Bid Request as Interest Payment Dates with respect to such
Borrowing.

“Interest Period” means:

(a) with respect to any Revolving Eurocurrency Loan or Borrowing (other than any
Euro Reference Rate Loan or Borrowing), the period commencing on the date of
such Loan or Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months (or, with the consent of
each Lender, nine or twelve months or a shorter period) thereafter or, with
respect to such portion of any Revolving Eurocurrency Loan or Borrowing (other
than any Euro Reference Rate Loan or Borrowing) that is scheduled to be repaid
on the Commitment Termination Date, a period of less than one month’s duration
commencing on the date of such Loan or Borrowing and ending on the Commitment
Termination Date, as specified in the applicable Borrowing Request or Interest
Election Request;

(b) with respect to any Competitive Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months or a shorter period)
thereafter or, with respect to such portion of any Competitive Eurodollar Loan
or Borrowing that is scheduled to be repaid on the Commitment Termination Date,
a period of less than one month’s duration commencing on the date of such Loan
or Borrowing and ending on the Commitment Termination Date, as specified in the
applicable Competitive Bid Request; and

(c) with respect to any Fixed Rate Loan or Borrowing, the period (which shall
not be less than 7 days or more than 360 days) commencing on the date of such
Loan or Borrowing and ending on the date specified in the applicable Competitive
Bid Request;

provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing (other than an Interest
Period pertaining to a Eurocurrency Borrowing that ends on the Commitment
Termination Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and, in the case of a

 

Credit Agreement

- 12 -



--------------------------------------------------------------------------------

Revolving Loan, thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Revolving Borrowing
comprising Loans that have been converted or continued shall be the effective
date of the most recent conversion or continuation of such Loans.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Lenders” means the Persons listed on Schedule 1.01(a) and any other Person that
shall have become a Lender party hereto pursuant to the terms hereof, other than
any such Person that ceases to be such a party hereto.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing in any Currency
other than in Euros for any Interest Period, the rate appearing on Reuters Page
LIBOR01 (or on any successor or substitute Reuters page, or any successor to or
substitute for Reuters, providing rate quotations comparable to those currently
provided on such Reuters page, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in the relevant Currency in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of any Eurocurrency
Borrowing in Pounds Sterling, on the first day of such Interest Period), as the
rate for deposits in such Currency with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next  1/16 of 1%) at which deposits in the relevant Currency approximately equal
in principal amount to such Borrowing and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of any Eurocurrency
Borrowing in Pounds Sterling, on the first day of such Interest Period). The
“LIBO Rate” for any Interest Period shall be adjusted, if applicable, as
reasonably determined by the Administrative Agent in accordance with Exhibit A
to reflect the MCR Cost.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or similar encumbrance in, on
or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or other title retention agreement
(but not an operating lease) relating to such asset.

“Loan Documents” means, collectively, this Agreement, the Notes and each
Subsidiary Borrower Designation.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made. For
the avoidance of doubt, for Loans in Euros, the Principal Financial Center for
the purposes of determining Local Time shall be Brussels, Belgium.

 

Credit Agreement

- 13 -



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” within the meaning of Regulations U and X of
the Board.

“Material Adverse Effect” means a material adverse effect on (a) the property,
business, operations or financial condition of the Group taken as a whole,
(b) the ability of any Borrower to perform its obligations hereunder and (c) the
validity or enforceability of this Agreement and the other Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.

“Material Indebtedness” means Indebtedness (excluding any Indebtedness
outstanding hereunder), or obligations in respect of one or more Swap
Agreements, of any one or more Group Members in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Group Member in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Group Member would be required to pay if such
Swap Agreement were terminated at such time.

“Maturity Date” means the Commitment Termination Date or, if the Term-Out Option
shall have been exercised and become effective, the Term-Out Maturity Date.

“MCR Cost” means the percentage rate per annum calculated by the Administrative
Agent in accordance with Exhibit A.

“Merger” has the meaning assigned to such term in the Combination Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” means, at any time, the then current rating by Moody’s of the
Index Debt.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or any of its Subsidiaries contributes or is
obligated to contribute.

“Non-Extending Lender” has the meaning set forth in Section 2.18(a).

“Non-U.S. Lender” means any Lender that is organized under the laws of a
jurisdiction other than laws of the United States of America, any State thereof
or the District of Columbia.

“Note” means, collectively, the promissory notes (if any) of each Borrower
issued pursuant to this Agreement.

“NYSE Group” means NYSE Group, Inc., a Delaware corporation.

 

Credit Agreement

- 14 -



--------------------------------------------------------------------------------

“Offer” has the meaning assigned to such term in the Combination Agreement and
includes, for the avoidance of doubt, any subsequent offering period (période de
réouverture de l’offre).

“Other NYSE Euronext Credit Agreement” means that certain Credit Agreement dated
as of April 4, 2007 among the Company, the subsidiary borrowers party thereto,
the lenders party thereto and JPMCB as administrative agent thereunder.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, or similar governmental charges or levies
arising from any payment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement and the other Loan
Documents. Other Taxes shall not include any Taxes imposed on (or measured by
reference to) gross income, net income, or gain.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law or any Governmental Authority for taxes, assessments or
charges that are not yet due or are being contested in compliance with
Section 5.03;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or where the
validity or amount thereof is being contested in good faith by appropriate
proceedings;

(c) pledges and deposits made in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII; and

(f) easements, zoning restrictions, minor title imperfections, restrictions on
use, rights of way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of any Group Member;

 

Credit Agreement

- 15 -



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA sponsored,
maintained or contributed to by the Company or any of its Subsidiaries or to
which the Company or any of its Subsidiaries is obligated to contribute.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Pounds Sterling” means the lawful currency of England.

“Presenting Banks” means the “établissements présentateurs” of the Offer,
pursuant to the General Rules of the AMF, namely Citigroup Global Markets
Limited, acting through its Paris branch, Société Générale and JPMorgan Chase
Bank, N.A., acting through its Paris branch.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Reference Lenders” shall be three Lenders designated from time to time by the
Administrative Agent in consultation with the Company. The initial Reference
Lenders are JPMorgan Chase Bank, N.A., Citibank, N.A. and Société Générale.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Jurisdiction” means, with respect to any Subsidiary Borrower, the
jurisdiction of its organization.

 

Credit Agreement

- 16 -



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, the outstanding
Competitive Loans held by any of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders.

“Revolving”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(a) (and for the avoidance of doubt, the terms “Revolving Loans” and
“Revolving Borrowing” as used herein shall (unless the context otherwise
requires) include Revolving Loans, the maturity of which has been extended
pursuant to Section 2.01(b)).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Revolving Loans at such
time.

“S&P” means Standard & Poor’s Ratings Group.

“S&P Rating” means, at any time, the then current rating by S&P of the Index
Debt.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to its principal functions.

“Significant Group Member” has the meaning set forth in Section 6.02.

“Significant Subsidiary” means any Subsidiary that is a “significant subsidiary”
as defined in Rule 1-02(w) of Regulation S-X under the Securities Act of 1933,
as amended and in effect from time to time; provided that, notwithstanding the
foregoing, “Significant Subsidiary” shall include each Subsidiary Borrower.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Company.

“Subsidiary Borrower” means each Subsidiary of the Company that is listed on the
signature pages hereof under the caption “SUBSIDIARY BORROWERS” and each other
Subsidiary of the Company that shall become a Subsidiary Borrower pursuant to
Section 2.19, in each case so long as any such Subsidiary shall remain a
Subsidiary Borrower hereunder. The term “Subsidiary Borrower” includes any of
the Domestic Subsidiary Borrowers and the Foreign Subsidiary Borrowers.

 

Credit Agreement

- 17 -



--------------------------------------------------------------------------------

“Subsidiary Borrower Designation” means a Subsidiary Borrower Designation
entered into by the Company and a Subsidiary of the Company pursuant to
Section 2.19, pursuant to which such Subsidiary shall (subject to the terms and
conditions of Section 2.19(b)) be designated as a Borrower hereunder,
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.

“Subsidiary Borrower Termination Notice” has the meaning set forth in
Section 2.19(c).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Group Member shall
be a Swap Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in Euros.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term-Out Maturity Date” means the first anniversary of the Commitment
Termination Date.

“Term-Out Option” means the option of the Borrowers to extend the maturity of
the Loans pursuant to Section 2.01(b).

“Transactions” means the execution and delivery by each of the Company and each
Subsidiary Borrower of this Agreement and the other Loan Documents to which it
is a party, the performance of their respective obligations hereunder, and the
borrowing of Loans.

“Trust Options” means the Delaware Trust Option and the Dutch Foundation Option.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to a Eurocurrency interest rate generally, or
specifically, in the case of a Revolving Loan or Borrowing, the Alternate Base
Rate, the LIBO Rate, the EURIBO Rate or the Euro Reference Rate or, in the case
of a Competitive Loan or Borrowing, the LIBO Rate for Dollars or a Fixed Rate.

 

Credit Agreement

- 18 -



--------------------------------------------------------------------------------

“U.S. Borrower” means the Company or any Domestic Subsidiary Borrower, as
applicable.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Revolving Loan” or “Eurodollar Competitive Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “EURIBO Rate Borrowing”) or by Class and Type (e.g., a “EURIBO Rate
Revolving Borrowing”). Loans and Borrowings may also be classified and referred
to by Currency.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. In the
computation of time in this Agreement from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

Credit Agreement

- 19 -



--------------------------------------------------------------------------------

SECTION 1.05. Currencies; Currency Equivalents; Provisions Relating to European
Monetary Union. (a) At any time, any reference in this Agreement to the Currency
of any particular nation means the lawful currency of such nation at such time
whether or not the name of such Currency is the same as it was on the date
hereof. Except as provided in Section 2.09(b) and the last sentence of
Section 2.16(a), for purposes of determining (i) whether the amount of any
Borrowing, together with all other Borrowings then outstanding or to be borrowed
at the same time as such Borrowing, would exceed the aggregate amount of the
Commitments, (ii) the aggregate unutilized amount of the Commitments and
(iii) the outstanding aggregate principal amount of Borrowings, the outstanding
principal amount of any Borrowing that is denominated in any Agreed Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of Foreign
Currency of such Borrowing determined as of the date of such Borrowing
(determined in accordance with the last sentence of the definition of the term
“Interest Period”).

(b) Each obligation hereunder of any party hereto that is denominated in the
Foreign Currency of a country that is not a Participating Member State on the
date hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in Euros in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in
Euros or such Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such Currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Agreed Foreign Currency of any
country that becomes a Participating Member State after the date on which such
Currency becomes an Agreed Foreign Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State, unless the Company reasonably
objects thereto; provided that, with respect to any Borrowing denominated in
such Currency that is outstanding immediately prior to such date, such
replacement shall take effect at the end of the Interest Period therefor.
Without prejudice to the respective liabilities of the Borrowers to the Lenders,
and of the Lenders to the Borrowers, under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction or changeover
to the Euro in any country that becomes a Participating Member State after the
date hereof, unless the Company reasonably objects thereto.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments; Term-Out Option. (a) Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans in
Dollars or any

 

Credit Agreement

- 20 -



--------------------------------------------------------------------------------

Agreed Foreign Currency to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, each Borrower may borrow, prepay and reborrow Revolving Loans.

(b) The Company may, by notice to the Administrative Agent (which shall promptly
notify the Lenders) not less than 10 days prior to the Commitment Termination
Date, extend the Maturity Date for all Revolving Loans outstanding at the
opening of business on the Commitment Termination Date to the Term-Out Maturity
Date; provided that such extension shall not be effective unless no Default
shall have occurred and be continuing on the Commitment Termination Date and the
Company shall have furnished to the Administrative Agent a certificate of a
Financial Officer to such effect. Amounts prepaid in respect of Revolving Loans
extended pursuant to this paragraph may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans of the same Currency and Type made by
the Lenders ratably in accordance with their respective Commitments. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Types of Loans. Subject to Section 2.12, (i) each Revolving Borrowing by any
U.S. Borrower shall be constituted entirely of ABR Loans or of Eurocurrency
Loans denominated in the same Currency as such Borrower may request in
accordance herewith, (ii) each Revolving Borrowing by any Foreign Subsidiary
Borrower shall be constituted entirely of Eurocurrency Loans denominated in the
same Currency as such Foreign Subsidiary Borrower may request in accordance
herewith and (iii) each Competitive Borrowing shall be constituted entirely of
Eurodollar Loans or Fixed Rate Loans in Dollars as the Company may request in
accordance herewith. Each ABR Loan shall be denominated in Dollars. Each Lender
at its option may make any Eurocurrency Loan to any Borrower by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts. Each Revolving Borrowing shall be in an amount at least
equal to 1,000,000 units of the relevant Currency or, with respect to any Agreed
Foreign Currency, such other minimum amount as may be agreed to by the
Administrative Agent; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments. Each Competitive Borrowing shall be in an amount at least equal to
$1,000,000.

 

Credit Agreement

- 21 -



--------------------------------------------------------------------------------

(d) Limitation on Number of Borrowings. Borrowings of more than one Class,
Currency and Type may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten Eurocurrency Revolving Borrowings
outstanding.

(e) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request (or to elect to convert or
continue) any Borrowing if the Interest Period requested therefor would end
after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings.

(a) Notice by Borrowers. To request a Revolving Borrowing, a Borrower shall
notify the Administrative Agent of such request by telephone:

(i) in the case of an ABR Borrowing by any U.S. Borrower, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing;

(ii) in the case of a Eurocurrency Borrowing in Dollars by any U.S. Borrower,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing (or such shorter period as the Administrative
Agent may agree);

(iii) in the case of a Eurocurrency Borrowing in Euros bearing interest at the
Euro Reference Rate, not later than 9:00 a.m., London time, on the date of the
proposed Borrowing;

(iv) in the case of a Eurocurrency Borrowing in Euros bearing interest at the
EURIBO Rate, not later than 1:00 p.m., London time, three Business Days before
the date of the proposed Borrowing (or such shorter period as the Administrative
Agent may agree); or

(v) in the case of a Eurocurrency Borrowing in any Agreed Foreign Currency
(other than Euros) or in the case of any Eurocurrency Borrowing in Dollars by
any Foreign Subsidiary Borrower, not later than 1:00 p.m., London time, three
Business Days before the date of the proposed Borrowing (or such shorter period
as the Administrative Agent may agree).

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the relevant Borrower.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
for a Revolving Borrowing by any Borrower shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount and Currency of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

 

Credit Agreement

- 22 -



--------------------------------------------------------------------------------

(iii) in the case of a Borrowing in Dollars by any U.S. Borrower, whether such
Borrowing will bear interest at the Alternate Base Rate or the LIBO Rate;

(iv) in the case of a Eurocurrency Borrowing in Euros, whether such Borrowing
will bear interest at the EURIBO Rate or the Euro Reference Rate; and

(v) in the case of a Eurocurrency Borrowing (other than any Euro Reference Rate
Loan), the Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(e); and

(vi) the location and number of the account to which funds are to be disbursed.

(c) Notice by Administrative Agent to Lenders. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect. (i) With respect to any Borrowing Request in respect of a
Revolving Borrowing by any U.S. Borrower:

(A) if no election as to the Currency of such Borrowing is specified, then the
requested Revolving Borrowing shall be denominated in Dollars;

(B) if no election as to the Type of such Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing, unless an Agreed Foreign Currency
has been specified, in which case such Borrowing shall be a Eurocurrency
Borrowing in such Agreed Foreign Currency; and

(C) if no Interest Period is specified with respect to any requested Revolving
Eurocurrency Borrowing, (i) if the Currency specified for such Borrowing is
Dollars (or if no Currency has been so specified), the requested Borrowing shall
be made instead as an ABR Borrowing and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the relevant Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(ii) With respect to any Borrowing Request in respect of a Revolving Borrowing
by any Foreign Subsidiary Borrower:

(A) if no election as to the Currency of such Borrowing is specified, then the
requested Revolving Borrowing shall be denominated in Euros; and

(B) if no Interest Period is specified with respect to such Borrowing, such
Foreign Subsidiary Borrower shall be deemed to have selected an Interest Period
of one month’s duration.

 

Credit Agreement

- 23 -



--------------------------------------------------------------------------------

SECTION 2.04 Competitive Bid Procedure.

(a) Requests for Bids by Company. Subject to the terms and conditions set forth
herein, from time to time during the Availability Period the Company may request
Competitive Bids for Competitive Loans to be made to the Company in Dollars and
may (but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans; provided that the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans shall not
exceed the total Commitments. To request Competitive Bids, the Company shall
notify the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Company may submit up to (but not more than) five Competitive Bid Requests on
the same day. Each such telephonic Competitive Bid Request shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Competitive Bid Request in a form approved by the Administrative Agent and
signed by the Company. Each such telephonic and written Competitive Bid Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(e); and

(v) the location and number of the account to which funds are to be disbursed.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Company in response to a
Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy, in the case of a Competitive Eurodollar Borrowing, not later
than 9:30 a.m., New York City time, three Business Days before the proposed date
of such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 9:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $1,000,000 or a larger multiple of
$1,000,000) and which may equal the entire principal amount of the Competitive
Borrowing requested by the Company) of the Competitive Loan or Loans that the

 

Credit Agreement

- 24 -



--------------------------------------------------------------------------------

Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period for each such Loan and the last day thereof.

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the Company by telecopy of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Lender that shall have made such Competitive Bid.

(d) Acceptance of Bids by Company. Subject only to the provisions of this
paragraph, the Company may accept or reject any Competitive Bid. The Company
shall notify the Administrative Agent by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Competitive
Eurodollar Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the Company to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Company shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Company rejects a Competitive Bid made at
a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Company shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Company may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $1,000,000 (or a larger multiple of $1,000,000); provided further that
in calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
above the amounts shall be rounded to integral multiples of $1,000,000 in a
manner determined by the Company. A notice given by the Company pursuant to this
paragraph shall be irrevocable.

(e) Notification of Acceptances by Administrative Agent. The Administrative
Agent shall promptly notify each bidding Lender by telecopy whether or not its
Competitive Bid has been accepted (and, if so, the amount and Competitive Bid
Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.

(f) Bids by Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Company at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

 

Credit Agreement

- 25 -



--------------------------------------------------------------------------------

(g) Funding of Competitive Bid Loans. Any Lender whose offer to make any
Competitive Bid Loan has been accepted in accordance with the terms and
conditions of this Section 2.04 shall, not later than 12:00 noon New York City
time on the date specified for the making of such Competitive Bid Loan, make the
amount of such Competitive Bid Loan available to the Administrative Agent at an
account designated by the Administrative Agent, in immediately available funds,
for account of the Company. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Company on such date by depositing the same, in immediately available
funds, in an account designated by the Company.

SECTION 2.05. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, or (in the case of any ABR Borrowing) by 2:00
p.m., New York time, in each case to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the relevant Borrower by
remitting the amounts so received, in like funds, to an account designated by
such Borrower in the Borrowing Request or Competitive Bid Request promptly on
the same day following receipt thereof from the relevant Lenders.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to or (in the case of any ABR Borrowing
or Euro Reference Rate Borrowing) on the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the relevant Lender and the relevant Borrower severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, calculated at a rate of interest determined by the
Administrative Agent to reflect its cost of funds. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.06. Interest Elections.

(a) Elections by Borrowers for Revolving Borrowings. Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Revolving Eurocurrency Borrowing (other than for any Euro
Rate Reference Loan), shall have the Interest Period specified in such Borrowing
Request. Thereafter, the relevant Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing as a Borrowing of the same
Type and, in the case of a Revolving Eurocurrency Borrowing (other than for any
Euro Rate Reference Loan), may elect the Interest Period therefor,

 

Credit Agreement

- 26 -



--------------------------------------------------------------------------------

all as provided in this Section and to the extent the applicable Borrower would
be entitled to request a Borrowing of such Type as a new Borrowing hereunder;
provided that (i) a Revolving Borrowing denominated in one Currency may not be
continued as, or converted to, a Revolving Borrowing in a different Currency,
and (ii) no Revolving Eurocurrency Borrowing in a Currency other than Dollars
may be continued if, after giving effect thereto, the sum of the total Revolving
Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans would exceed the total Commitments The relevant Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Competitive Borrowings, which may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section, the
relevant Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the relevant Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing in Dollars by a U.S. Borrower, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) in the case of a Eurocurrency Borrowing (other than a Euro Reference Rate
Borrowing), the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period” and permitted under Section 2.02(e).

(d) Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

Credit Agreement

- 27 -



--------------------------------------------------------------------------------

(e) Failure to Elect; Events of Default. If any Borrower fails to deliver a
timely and complete Interest Election Request with respect to a LIBO Rate or
EURIBO Rate Revolving Borrowing of such Borrower prior to the end of the
Interest Period therefor, then, unless such Borrowing is repaid as provided
herein, (i) if such Borrowing is made to any U.S. Borrower and is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing, and (ii) if such Borrowing is denominated in a Foreign
Currency or is made to any Foreign Subsidiary Borrower, the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the relevant Borrower, then, so long as an Event
of Default is continuing, no outstanding Eurocurrency Borrowing may have an
Interest Period of more than one month’s duration.

SECTION 2.07. Termination, Reduction and Increase of Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Company may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount equal to at least $1,000,000 and
(ii) the Company shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments. The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments hereunder at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Company may state that such notice is conditional, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent.

(c) Increase of Commitment.

(i) Requests for Increase. The Company may, at any time following the Effective
Date, effect an increase in the Commitments hereunder (each such increase being
a “Commitment Increase”) by having an Additional Commitment Lender provide a new
or additional Commitment hereunder, by notice to the Administrative Agent
specifying the amount of the relevant Commitment Increase, the identity of the
Additional Commitment Lender(s) and the date on which such increase is to be
effective (the “Commitment Increase Date”), which shall be a Business Day at
least three Business Days after delivery of such notice and prior to the
Commitment Termination Date; provided that:

(A) the minimum amount of each Commitment Increase shall be $50,000,000;

 

Credit Agreement

- 28 -



--------------------------------------------------------------------------------

(B) the aggregate amount of all Commitment Increases hereunder, together with
all commitment increases after the Effective Date under the Other NYSE Euronext
Credit Agreement, shall not exceed $1,000,000,000;

(C) at the time of any such Commitment Increase, no Default shall have occurred
and be continuing or would result therefrom; and

(D) the representations and warranties set forth in Article III shall be true
and correct on and as of the Commitment Increase Date as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

Each notice by the Company under this paragraph shall be deemed to constitute a
representation and warranty by the Company as to the matters specified in
clauses (B), (C) and (D) above as of the relevant Commitment Increase Date.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Additional Commitment Lender and any election
to do so shall be in the sole discretion of each Lender.

(ii) Effectiveness of Increase. Each Commitment Increase (and the new or
additional Commitment of each Additional Commitment Lender resulting therefrom)
shall become effective as of the relevant Commitment Increase Date upon receipt
by the Administrative Agent, on or prior to 9:00 a.m., New York City time, on
such Commitment Increase Date, of:

(A) a certificate of a duly authorized officer of the Company stating that the
conditions with respect to such Commitment Increase under this paragraph (c)
have been satisfied;

(B) an agreement, in form and substance satisfactory to the Company and the
Administrative Agent, pursuant to which such Additional Commitment Lender shall,
effective as of such Commitment Increase Date, provide a new or additional
Commitment hereunder in the amount specified therein and (if not then an
existing Lender) become a Lender hereunder, in each case duly executed by such
Additional Commitment Lender and the Company and acknowledged by the
Administrative Agent; and

(C) such evidence of authority of the Company to effect such Commitment Increase
as the Administrative Agent may reasonably requested by the Administrative
Agent.

Upon the Administrative Agent’s receipt of a fully executed agreement from each
Additional Commitment Lender referred to in clause (B) above, together with the
certificate and/or other documents referred to in clauses (A) and (C) above, the
Administrative Agent shall record the information contained in each such
agreement in the Register and give prompt notice of the relevant Commitment
Increase to the Company and the Lenders (including each Additional Commitment
Lender).

 

Credit Agreement

- 29 -



--------------------------------------------------------------------------------

On each Commitment Increase Date, if any Revolving Loans are then outstanding,
the Company and/or the other Borrowers shall (i) borrow Revolving Loans from all
or certain of the Lenders and/or prepay revolving Loans of all or certain of the
Lenders such that, after giving effect thereto, the Revolving Loans are held
ratably by the Lenders in accordance with their respective Commitments (after
giving effect to such Commitment Increase) and (ii) pay to the Lenders the
amounts, if any, payable under Section 2.14.

SECTION 2.08. Repayment of Loans; Evidence of Debt.

(a) Repayment. Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Lender the then unpaid principal amount
of each Revolving Loan made to such Borrower on the Maturity Date. The Company
hereby unconditionally promises to pay to the Administrative Agent for account
of each Lender that makes a Competitive Loan the then unpaid principal amount of
such Competitive Loan on the last day of the Interest Period for such
Competitive Loan.

(b) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the relevant
Borrower to such Lender resulting from each Loan made by such Lender to such
Borrower, including the amounts and Currency of principal and interest payable
and paid to such Lender from time to time hereunder.

(c) Maintenance of Records by Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and the Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the relevant Borrower to each Lender
hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

(d) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the relevant
Borrower to repay the Loans made to such Borrower in accordance with the terms
of this Agreement.

(e) Promissory Notes. Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note. In such event, the relevant Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent Any
Lender that ceases to be a Lender hereunder shall as promptly as practicable
return its notes (if any) to the relevant Borrower after termination of such
Lender’s Commitment and payment to it of all principal and interest owing to it
hereunder.

 

Credit Agreement

- 30 -



--------------------------------------------------------------------------------

SECTION 2.09. Prepayment of Loans.

(a) Optional Prepayments. Each Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty (but subject to
Section 2.14), any Borrowing made by it in whole or in part, subject to the
requirements of paragraph (c) of this Section; provided that the Company shall
not have the right to prepay any Competitive Loan without the prior consent of
the Lender that has made such Competitive Loan.

(b) Mandatory Prepayments Due to Currency Fluctuations. On the first Business
Day of each calendar month (or at such other times as the Required Lenders may
request (but not more frequently than once in any rolling three month period)),
the Administrative Agent shall determine the total Revolving Credit Exposures of
all of the Lenders (including the Dollar Equivalent of any portion thereof that
is denominated in any Agreed Foreign Currency). For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Agreed Foreign Currency shall be deemed to be the Dollar Equivalent
thereof as of the relevant determination date. Upon making such determination,
the Administrative Agent shall promptly notify the Lenders and the Company
thereof. If on the date of such determination sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceed the total Commitments, then, if requested by the Required Lenders
(through the Administrative Agent), the Borrowers shall prepay Loans to the
extent of such excess.

(c) Notices, Etc. The relevant Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment of any Revolving Borrowing
hereunder:

(i) in the case of prepayment of an ABR Borrowing by any U.S. Borrower, not
later than 11:00 a.m., New York time, on the date of prepayment;

(ii) in the case of prepayment of a Eurocurrency Borrowing in Dollars by any U.S
Borrower, not later than 1:00 p.m., New York time, three Business Days before
the date of prepayment;

(iii) in the case of prepayment of a Euro Reference Rate Borrowing, not later
than 9:00 a.m., London time, on the date of prepayment;

(iv) in the case of prepayment of a EURIBO Rate Borrowing, not later than 1:00
p.m., London time, three Business Days before the date of prepayment; or

(v) in the case of prepayment of a Eurocurrency Borrowing in any Agreed Foreign
Currency (other than Euros) or in the case of any Eurocurrency Borrowing in
Dollars by any Foreign Subsidiary Borrower, not later than 1:00 p.m., London
time, three Business Days before the date of prepayment.

Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as

 

Credit Agreement

- 31 -



--------------------------------------------------------------------------------

contemplated by Section 2.05, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.05. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of a Revolving Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.11.

SECTION 2.10. Fees.

(a) Facility Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on each Quarterly Date and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) Administrative Agent Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and the Currency and at
the times separately agreed upon between the Company and the Administrative
Agent.

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars (except as otherwise provided in this Section) and immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.11. Interest.

(a) Dollar Revolving Loans. The Loans comprising each Revolving Borrowing in
Dollars shall bear interest at a rate per annum equal to:

(i) in the case of each ABR Borrowing, the Alternate Base Rate plus the
Applicable Additional Margin (if any); and

(ii) in the case of each LIBO Rate Borrowing, the LIBO Rate for Dollars for the
Interest Period in effect for such Borrowing plus the Applicable Rate plus the
Applicable Additional Margin (if any).

 

Credit Agreement

- 32 -



--------------------------------------------------------------------------------

(b) Foreign Currency Revolving Loans. The Loans comprising each Eurocurrency
Revolving Borrowing in any Agreed Foreign Currency shall bear interest at a rate
per annum equal to:

(i) in the case of a EURIBO Rate Loan, the EURIBO Rate for the Interest Period
for such Loan plus the Applicable Rate plus the Applicable Additional Margin (if
any);

(ii) in the case of a Euro Reference Rate Loan, the Euro Reference Rate for each
day for such Loan plus the Applicable Margin plus the Applicable Additional
Margin (if any); and

(iii) in the case of a Revolving Loan in any Agreed Foreign Currency (other than
Euros), the LIBO Rate for such Agreed Foreign Currency for the Interest Period
in effect for such Loan plus the Applicable Rate plus the Applicable Additional
Margin (if any).

(c) Competitive Loans. The Loans comprising each Competitive Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Eurodollar Loan,
the LIBO Rate for Dollars for the Interest Period in effect for such Borrowing
plus (or minus, as applicable) the Competitive Bid Margin applicable to such
Loan and (ii) in the case of a Fixed Rate Loan, the Fixed Rate applicable to
such Loan.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, 2% plus (x) in the case of amounts payable in Dollars, the
rate applicable to ABR Loans as provided in paragraph (a)(i) of this Section and
(y) otherwise, the rate which would have been payable if the overdue amount had,
during the period of nonpayment, constituted a Loan in the relevant Agreed
Foreign Currency of the overdue amount with an Interest Period reasonably
selected by the Administrative Agent.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of a Revolving ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Revolving Eurocurrency Loan prior to the end of the Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and
interest on all Loans denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days (or 366 days in a leap

 

Credit Agreement

- 33 -



--------------------------------------------------------------------------------

year) and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, LIBO Rate, EURIBO Rate or Euro Reference Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing (the Currency of such Borrowing
herein called the “Affected Currency”):

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate or EURIBO Rate, as applicable, for the Affected
Currency for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Competitive Eurodollar Loan, the Lender that is required to make a Loan
included in such Borrowing) that the LIBO Rate or the EURIBO Rate, as
applicable, for the Affected Currency for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing in the
Affected Currency to, or the continuation of any Revolving Borrowing in the
Affected Currency as, a Eurocurrency Borrowing shall be ineffective, (ii) if the
Affected Currency is Dollars and any Borrowing Request requests a Revolving LIBO
Rate Borrowing, such Borrowing shall be made as an ABR Borrowing, (iii) if the
Affected Currency is an Agreed Foreign Currency, any Borrowing Request that
requests a Revolving Eurocurrency Borrowing (other than a Euro Reference Rate
Borrowing) denominated in the Affected Currency shall be ineffective and
(iv) any request by the relevant Borrower for a Competitive Eurodollar Borrowing
in the Affected Currency shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Company for Competitive Eurodollar Borrowings may be made to
Lenders that are not affected thereby and (B) if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

SECTION 2.13. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender; or

 

Credit Agreement

- 34 -



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans or Fixed Rate Loans made by such
Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the relevant Borrower will pay to such Lender, in
Dollars, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered. This Section shall not
apply with respect to Taxes.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the relevant Borrower will pay to
such Lender, in Dollars, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive, provided
that such determinations are made on a reasonable basis. The relevant Borrower
shall pay such Lender, the amount due within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 45 days prior to the date that
such Lender, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 45-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

 

Credit Agreement

- 35 -



--------------------------------------------------------------------------------

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of the Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period therefor, (c) the failure to borrow, convert, continue or prepay
any Eurocurrency Loan or Fixed Rate Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(c) and is revoked in accordance therewith), (d) the failure
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan or (e) the assignment as a result of a request by the Company pursuant to
Section 2.17(b) of any Eurocurrency Loan or Fixed Rate Loan other than on the
last day of an Interest Period therefor, then, in any such event, the relevant
Borrower (or, in the case of clause (e) above, the Company) shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, the loss to any Lender attributable to any such
event shall be deemed to include the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan in the
relevant Currency thereof had such event not occurred, at the applicable LIBO
Rate or EURIBO Rate that would have been applicable to such Loan for the period
from the date of such event to the last day of the then current Interest Period
for such Loan (or, in the case of a failure to borrow, convert or continue for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits of a comparable amount and period
denominated in such Currency from other banks in the eurocurrency market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive, provided that
such determinations are made on a reasonable basis. The relevant Borrower shall
pay such Lender the amount due within 10 days after receipt thereof.

SECTION 2.15. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder and under the other Loan Documents shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all such required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or a Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. In addition, (i) each Borrower
shall pay any Other Taxes imposed with respect to any payment made by such
Borrower or the execution, delivery or enforcement of this Agreement and the
Other Loan Documents by or against such Borrower, and (ii) the Company shall pay
any Other Taxes not described in clause (i) hereof, in each case, to the
relevant Governmental Authority in accordance with applicable law.

 

Credit Agreement

- 36 -



--------------------------------------------------------------------------------

(c) Indemnification by the Borrowers. Without duplication of any additional
amounts paid pursuant to Section 2.15(a), each Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) for which such Borrower is responsible
pursuant to this Agreement and that were paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority, provided that, if any Borrower
determines that any such Indemnified Taxes or Other Taxes were not correctly or
legally imposed or asserted, the Administrative Agent or the relevant Lender, as
applicable, shall allow such Borrower to contest (and shall cooperate in such
contest), the imposition of such Tax upon the reasonable request of such
Borrower and at such Borrower’s expense; provided, however, that the
Administrative Agent or the relevant Lender, as applicable, shall not be
required to participate in any contest that would, in its reasonable judgment,
expose it to a material commercial disadvantage or require it to disclose any
information it considers confidential or proprietary. A certificate as to the
amount of such payment or liability delivered to the relevant Borrower by a
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender (together with any supporting detail reasonably requested by such
Borrower), shall be conclusive; provided that such amounts are determined on a
reasonable basis.

(d) Evidence of Payments. As soon as reasonably practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Non-U.S. Lenders to U.S. Borrowers. Any Non-U.S. Lender that is entitled to
an exemption from or reduction of withholding tax under the law of the
jurisdiction in which any U.S. Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement and the
other Loan Documents shall deliver to the relevant U.S. Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law, or
as reasonably requested by the Borrower such properly completed and executed
documentation prescribed by applicable law or reasonably requested by such U.S.
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding. Each Non-U.S. Lender shall deliver to the relevant
U.S. Borrower and the Administrative Agent (or, in the case of a participant, to
the Lender from which the related participation shall have been purchased), on
or before the date that such Non-U.S. Lender becomes a party to this Agreement,
two properly completed and duly executed copies of U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI, as applicable, (or successor forms thereto),
claiming a complete exemption from, or reduction of, U.S. federal withholding
tax on all payments by such U.S. Borrower under this Agreement and the other
Loan Documents. Each Non-U.S. Lender shall promptly provide such forms upon
becoming aware of the obsolescence, expiration or invalidity of any form
previously delivered by such Non-U.S. Lender (unless it is legally unable to do
so as a result of a Change in Law) and shall promptly notify U.S. Borrower at
any time it determines that any previously delivered forms are no longer valid.

 

Credit Agreement

- 37 -



--------------------------------------------------------------------------------

(f) Refunds. If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
from the Governmental Authority to which such Taxes or Other Taxes were paid or
determines in its sole discretion exercised in good faith that it has obtained
the benefit of a credit for Taxes as to which it has been indemnified by any
Borrower or with respect to which such Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund or the net benefit
attributable to such credit to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund or
credit), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided that
such Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Borrower (plus any interest to the
extent accrued from the date such refund or credit is paid over to such
Borrower) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund or credit
to such Governmental Authority. This Section shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any
Borrower or any other Person.

(g) Foreign Subsidiary Borrowers. If the Administrative Agent or any Lender is
entitled to an exemption from or reduction in the rate of the imposition,
deduction or withholding of any Indemnified Tax or Other Tax under the laws of
the jurisdiction in which any Foreign Subsidiary Borrower is organized or
engaged in business, or any treaty to which such jurisdiction is a party, with
respect to payments by such Foreign Subsidiary Borrower under this Agreement or
any other Loan Document, then the Administrative Agent or such Lender (as the
case may be) shall deliver to such Foreign Subsidiary Borrower or the relevant
Governmental Authority, in the manner and at the time or times prescribed by
applicable law or as reasonably requested by the Company (at least 60 days prior
to the due date required for submission thereof), such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Company as will permit such payments to be made without the imposition,
deduction or withholding of such Indemnified Tax or Other Tax or at a reduced
rate, provided that the Administrative Agent or such Lender is legally entitled
to complete, execute and deliver such documentation and in its reasonable
judgment such completion, execution or submission would not materially prejudice
its commercial or legal position or require disclosure of information it
considers confidential or proprietary.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set offs.

(a) Payments by Borrowers. (i) Each Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 1:00 p.m., Local Time, on the
date when due, in immediately available funds, without set off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the

 

Credit Agreement

- 38 -



--------------------------------------------------------------------------------

next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the relevant
Administrative Agent’s Account, except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

(ii) Prior to any prepayment of any Borrowings hereunder, the relevant Borrower
shall select the Borrowing or Borrowings to be paid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., New York time (or, in the case of a Borrowing in any
Agreed Foreign Currency or any Borrowing by any Foreign Subsidiary Borrower, not
later than 1:00 p.m., London time), three Business Days before the scheduled
date of such repayment. If the relevant Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay (in the case of Borrowings of any U.S. Borrower)
any outstanding ABR Borrowings and, second, to other Borrowings in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first).

(iii) All amounts owing under this Agreement (including facility fees, payments
required under Section 2.13, and payments required under Section 2.14 relating
to any Loan in Dollars, but not including principal of, and interest on, any
Loan in any Agreed Foreign Currency or payments relating to any such Loan
required under Section 2.14, which are payable in such Agreed Foreign Currency)
are payable in Dollars. Notwithstanding the foregoing, if the relevant Borrower
shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the relevant Borrower shall fail to pay any
interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

Credit Agreement

- 39 -



--------------------------------------------------------------------------------

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Revolving Borrowing shall be made from the Lenders, each payment of fees for
account of the Lenders under Section 2.10 shall be made for account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.07 shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Revolving Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Revolving Loans) or their respective Revolving Loans that are to be
included in such Borrowing (in the case of conversions or continuations of
Revolving Loans); (iii) each payment or prepayment of principal of Loans by the
relevant Borrower shall be made for account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Revolving Loans
held by them; and (iv) each payment of interest on Revolving Loans by the
relevant Borrower shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on such Revolving Loans then due and
payable to the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Loans ; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the relevant Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from any Borrower prior to the date on which any payment is due by such
Borrower to the Administrative Agent for account of the Lenders hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders, as the case
may be, the amount due. In such event, if the relevant Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, calculated at a rate of interest determined by the
Administrative Agent to reflect its cost of funds.

 

Credit Agreement

- 40 -



--------------------------------------------------------------------------------

(f) Certain Deductions by Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to 2.05(b) or 2.16(e), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13 or incurs any MCR Cost pursuant to Exhibit A, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.15, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be,
or such MCR Costs in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13 or incurs any MCR Cost pursuant to Exhibit A, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.15, or if any Lender
defaults in its obligation to fund Loans hereunder, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), which shall upon such assumption be a “Lender” for all
purposes hereof; provided that (i) the Company shall have received the prior
written consent of the Administrative Agent to such assignee (which consent
shall not unreasonably be withheld) and (if a Commitment is being assigned) each
Lender, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the relevant
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.13, payments
of any MCR Cost pursuant to Exhibit A or payments required to be made pursuant
to Section 2.15, such assignment will result in a reduction in such compensation
or payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

 

Credit Agreement

- 41 -



--------------------------------------------------------------------------------

SECTION 2.18. Extension of Commitment Termination Date. (a) The Company may, by
notice to the Administrative Agent (which shall promptly notify the Lenders) not
more than 60 days and not less than 30 days prior to the Commitment Termination
Date then in effect hereunder (the “Existing Commitment Termination Date”),
request (each, an “Extension Request”) that the Lenders extend the Existing
Commitment Termination Date for an additional 364 days from the Existing
Commitment Termination Date (or if such date is not a Business Day, the next
preceding Business Day). Each Lender, acting in its sole discretion, shall, by
notice to the Company and the Administrative Agent given not later than the date
20 days (or such later day as shall be acceptable to the Company) prior to the
Existing Commitment Termination Date (provided that, if such date is not a
Business Day, then such notice shall be given not later than the next succeeding
Business Day), advise the Company and the Administrative Agent whether or not
such Lender agrees to such extension; provided that any Lender that does not so
advise the Company shall be deemed to have rejected such Extension Request (any
such Lender which shall have rejected or is deemed to have rejected such
extension being a “Non-Extending Lender”). The election of any Lender to agree
to such extension shall not obligate any other Lender to so agree.

(b) The Company shall have the right, at any time prior to the Existing
Commitment Termination Date, unless an Event of Default shall have occurred and
be continuing, to replace any Non-Extending Lender with, and otherwise add to
this Agreement, one or more Additional Commitment Lenders. Each Additional
Commitment Lender shall enter into an agreement with the Company and the
Administrative Agent, in form and substance satisfactory to the Company and the
Administrative Agent, pursuant to which such Additional Commitment Lender shall,
effective as of such Existing Commitment Termination Date, provide a new or
additional Commitment hereunder in the amount specified therein and (if not then
an existing Lender) become a Lender hereunder.

(c) If (and only if) the total of the Commitments of the Lenders that have
agreed in connection with any Extension Request to extend the Existing
Commitment Termination Date and (if applicable) the additional Commitments of
the Additional Commitment Lender(s) shall be at least 50% of the aggregate
amount of the Commitments in effect immediately prior to the Existing Commitment
Termination Date, then, effective as of the Existing Commitment Termination
Date, the Commitment Termination Date, but only with respect to the Commitment
of each Lender that has agreed to so extend its Commitment and (if applicable)
each Additional Commitment Lender that has replaced a Non-Extending Lender,
shall be extended to the date that is 364 days after the Existing Commitment
Termination Date (or, if such date is not a Business Day, the immediately
preceding Business Day) and (if not then an existing Lender) each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement; provided that the extension of the Existing Commitment Termination
Date shall not be effective with respect to any Lender unless as of the Existing
Commitment Termination Date: (i) no Default shall have occurred and be
continuing; (ii) the representations and warranties set forth in Article III
shall be true and correct on and as of the Existing Commitment Termination Date
as if made on and as of such date (or, if any such representation or warranty is
expressly

 

Credit Agreement

- 42 -



--------------------------------------------------------------------------------

stated to have been made as of a specific date, as of such specific date);
(iii) the Administrative Agent shall have received a certificate of a Financial
Officer stating that the conditions with respect to such extension have been
satisfied; (iv) the Administrative Agent shall have received such evidence of
the authority of the Borrowers to effect such extension as it may reasonably
request; and (v) all amounts payable hereunder to any Non-Extending Lender shall
have been paid in full. Upon the effectiveness of such extension, the
Administrative Agent shall record the relevant information in the Register and
give prompt notice of such extension to the Company and the Lenders.

(d) Notwithstanding anything herein to the contrary, the Commitment of any
Non-Extending Lender shall terminate and the Loans made by such Non-Extending
Lender to any Borrower hereunder shall mature and be payable by such Borrower,
and all other amounts owing to such Non-Extending Lender hereunder shall be
payable, on the Existing Commitment Termination Date.

SECTION 2.19. Designation of Subsidiary Borrowers. (a) Designation of Subsidiary
Borrowers. Subject to the terms and conditions of this Section, the Company may,
at any time or from time to time upon not less than 10 Business Days’ notice to
the Administrative Agent (or such shorter period which is reasonably acceptable
to the Administrative Agent), request that a Subsidiary specified in such notice
become a party to this Agreement as a Borrower. The Administrative Agent shall
upon receipt of such notice from the Company promptly notify each Lender of the
Company’s designation. Upon the satisfaction of the conditions specified in
paragraph (b) of this Section, such Subsidiary shall become a party to this
Agreement as a Borrower hereunder and shall be entitled to borrow Loans on and
subject to the terms and conditions of this Agreement, and the Administrative
Agent shall promptly notify the Lenders of such designation.

(b) Conditions Precedent to Designation Effectiveness. The designation by the
Company of any Subsidiary as a Borrower hereunder shall become effective on the
date on which the Administrative Agent shall have received each of the following
documents (each of which shall be reasonably satisfactory to the Administrative
Agent in form and substance):

(i) Subsidiary Borrower Designation. A Subsidiary Borrower Designation, duly
completed and executed by the Company and the relevant Subsidiary, delivered to
the Administrative Agent;

(ii) Opinion of Counsel. In the case of a Foreign Subsidiary Borrower, if
requested by the Administrative Agent, a favorable written opinion of external
or internal counsel to such Foreign Subsidiary Borrower (such counsel to be
reasonably satisfactory to the Administrative Agent), as to such matters as the
Administrative Agent may request, and the Company and such Foreign Subsidiary
Borrower hereby instruct such counsel to deliver any such opinion;

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent may reasonably request (including certified copies of the organizational
documents of such Subsidiary and of resolutions of its board of directors

 

Credit Agreement

- 43 -



--------------------------------------------------------------------------------

authorizing such Subsidiary becoming a Borrower hereunder, and of all documents
evidencing all other necessary corporate or other action required with respect
to such Subsidiary becoming party to this Agreement); and

(iv) Other Documents. Receipt of such other documents relating thereto as the
Administrative Agent or its counsel may reasonably request (including any
information with respect to such Subsidiary referred to in Section 9.14, as
requested by any Lender through the Administrative Agent).

(c) Termination of Subsidiary Borrowers. The Company may, at any time, terminate
a Subsidiary Borrower as a Borrower hereunder by delivering to the
Administrative Agent a written notice thereof (each a “Subsidiary Borrower
Termination Notice”), substantially in the form of Exhibit D or any other form
approved by the Administrative Agent, such approval not to be unreasonably
withheld or delayed. Any Subsidiary Borrower Termination Notice furnished
hereunder shall be effective upon receipt thereof by the Administrative Agent
(which shall promptly so notify the Lenders), whereupon all commitments of the
Lenders to make Loans to such Subsidiary Borrower hereunder shall terminate and
such Subsidiary Borrower shall cease to be a Borrower hereunder If, at the time
of any such termination, any Loans or any other amounts hereunder or under any
other Loan Documents are outstanding to the relevant Subsidiary Borrower, the
Company shall assume all such obligations as primary obligations pursuant to an
instrument in form and substance satisfactory to the Administrative Agent, and
upon such assumption, such Subsidiary Borrower shall be automatically released
from such obligations without any further action by any party.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Lenders, and, to the extent any
Foreign Subsidiary Borrower is a party hereto, such Foreign Subsidiary Borrower
represents and warrants (as to itself and, to the extent applicable, its
Subsidiaries) to the Lenders, that:

SECTION 3.01. Organization; Powers. Each of the Company and each Significant
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, except for the existence or
exercise of the Trust Options, has all requisite power and authority to carry on
its business as now conducted and, except where failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action. This Agreement and each other
Loan Document to which a Borrower is a party has been duly executed and
delivered by each Borrower party thereto and constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Credit Agreement

- 44 -



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. (a) The Transactions (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and (ii) will not violate the charter,
by laws or other organizational documents of the Borrowers.

(b) In all material respects, the Transactions (i) will not violate any
applicable law or regulation or any order of any Governmental Authority
applicable to the Borrowers and (ii) will not violate or result in a default,
under any indenture, material agreement or other material instrument binding
upon the Borrowers or any of their respective assets.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Condition. The Historical Financial Statements present fairly, in
all material respects, the consolidated financial position and results of
operations and cash flows of the Company and its Subsidiaries as of such dates
and for such periods in accordance with GAAP.

(b) No Material Adverse Change. Since December 31, 2007, no Material Adverse
Effect has occurred.

SECTION 3.05. Litigation. Except as disclosed in the Company’s Annual Report on
Form 10-K filed with the SEC for the Company’s fiscal year ended December 31,
2007, there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened in writing against any of the Group Members that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or that involve this Agreement, any other Loan Document or the
Transactions.

SECTION 3.06. Compliance with Laws, Etc.. Each of the Group Members is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property (including Environmental Laws) and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Each of the Group
Members has obtained all environmental, health and safety permits, licenses and
other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted, except to the extent
failure to have any such permit, license or authorization would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

SECTION 3.07. Investment Company Status. No Borrower is an “investment company”,
as defined in, or subject to regulation under, the Investment Company Act of
1940.

 

Credit Agreement

- 45 -



--------------------------------------------------------------------------------

SECTION 3.08. Taxes. Each of the Group Members has timely filed or caused to be
filed all material Tax returns and reports required to have been filed and has
paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.09. ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, each of the Company
and its ERISA Affiliates has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and each of the
Company and its Subsidiaries is in compliance with the presently applicable
provisions of ERISA and the Code with respect to each Plan, and each of the
Company and its ERISA Affiliates has no existing liability (other than to make
PBGC premium payments and Plan funding payments as they fall due) to the PBGC or
any Plan or Multiemployer Plan.

SECTION 3.10. Representations and Warranties of Foreign Subsidiary Borrowers.
Each Foreign Subsidiary Borrower severally represents and warrants that:

(a) to ensure the validity and enforceability of this Agreement against such
Foreign Subsidiary Borrower, it is not necessary that this Agreement or any
other document be filed or recorded with any Governmental Authority other than
such filings and recordations that have already been made; and

(b) this Agreement is in proper legal form under the law of the Relevant
Jurisdiction of each Subsidiary Borrower for the enforcement thereof against
such Subsidiary Borrower, and all formalities required in the Relevant
Jurisdiction of such Subsidiary Borrower for the validity and enforceability of
this Agreement have been accomplished, and no notarization is required, for the
validity and enforceability thereof, except as has been obtained.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. This Agreement and the obligations of the Lenders
to make Loans hereunder shall not become effective until the date on which the
Administrative Agent shall have received each of the following documents, each
of which shall be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 9.02):

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

 

Credit Agreement

- 46 -



--------------------------------------------------------------------------------

(b) Opinion of Counsel to the Borrowers. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Wachtell, Lipton, Rosen & Katz, special counsel for the Borrowers and
(ii) internal counsel for the Borrowers, in each case, in form and substance
reasonably satisfactory to the Administrative Agent (and the Borrowers hereby
instruct such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

(c) Opinion of Special New York Counsel to Administrative Agent. An opinion,
dated the Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Lead Arrangers listed on the cover page of this Agreement
and the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent (and such Lead Arrangers and the Administrative Agent
hereby instructs such counsel to deliver such opinion to the Lenders).

(d) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and (if applicable in the jurisdiction of organization of any
Borrower) good standing of the Borrowers, the authorization of the Transactions
and any other legal matters relating to the Borrowers, this Agreement or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(e) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Company,
confirming compliance with the conditions set forth in the lettered clauses of
Section 4.02 as of the Effective Date.

(f) Existing NYSE Euronext 364-Day Credit Agreement. Evidence reasonably
satisfactory to the Administrative Agent that the Borrowers shall have paid in
full all unpaid principal and interest on any outstanding Loan under (and as
defined in) the Existing NYSE Euronext 364-Day Credit Agreement and all fees,
expenses and any other amounts accrued and/or owing thereunder as of the
Effective Date and all commitments thereunder shall have terminated.

(g) Other Documents. Such other documents as the Administrative Agent or any
Lender or special counsel to the Administrative Agent may reasonably request.

The obligation of each Lender to make its initial Loan hereunder is also subject
to the payment by the Company of such fees as the Company shall have agreed to
pay to any Lender or the Administrative Agent in connection herewith, including
the reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special
New York counsel to the Lead Arrangers listed on the cover page of this
Agreement and the Administrative Agent, in connection with the negotiation,
preparation, execution and delivery of this Agreement (to the extent that
statements for such fees and expenses have been delivered to the Company).

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Credit Agreement

- 47 -



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) Representations and Warranties. The representations and warranties set forth
in Article III (other than in the case of any extension of credit hereunder
after the Effective Date, Sections 3.04(b) and 3.05) shall be true and correct
on and as of the date of such Borrowing (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and

(b) Defaults. At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company and (if such Borrowing is being made by a Subsidiary Borrower) such
Subsidiary Borrower (but limited to the representations and warranties of such
Subsidiary Borrower under Article III) on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent:

(a) within 100 days after the end of each fiscal year of the Company, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Group as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Group on a consolidated basis in
accordance with GAAP (it being understood that delivery to the Administrative
Agent of the Company’s Report on Form 10-K filed with the SEC shall satisfy the
requirements of this clause (a));

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Group as of
the end of and for such

 

Credit Agreement

- 48 -



--------------------------------------------------------------------------------

fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods (or, in the case of the balance sheet, as of the end of) of the previous
fiscal year, all certified by a Financial Officer of the Company as presenting
fairly in all material respects the financial condition and results of
operations of the Group on a consolidated basis in accordance with GAAP, subject
to normal year end audit adjustments and the absence of footnotes (it being
understood that delivery to the Administrative Agent of the Company’s Report on
Form 10-Q filed with the SEC shall satisfy the requirements of this clause (b));

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Company
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Group
Member with the SEC, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by any Group Member to its shareholders generally, as the case may
be;

(e) prompt written notice of any Default along with a statement of the chief
financial officer of the Company setting forth details of such Default and the
action that the Company has taken and proposes to take with respect thereto; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Group Members,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender (through the Administrative Agent) may reasonably request.

The Company shall be deemed to have furnished the information specified in
clause (a), (b) or (d) of this Section on the date such information is posted at
the Company’s website on the internet, at “www.sec.gov” or at such other website
identified by the Company in a notice to the Administrative Agent and the
Lenders that is accessible by the Lenders without charge; provided that the
Company shall deliver paper copies of such information to any Lender upon
request of such Lender through the Administrative Agent.

SECTION 5.02. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that (a) the foregoing shall not prohibit any merger,
consolidation, amalgamation, winding up, liquidation or dissolution or other
transaction permitted under Section 6.02 and (b) the Company shall not be
required to cause any of its Subsidiaries to preserve its legal existence or its
rights, privileges, licenses or franchises if the Company shall determine that
preservation thereof is no longer necessary in the conduct of the business of
the Group taken as a whole.

 

Credit Agreement

- 49 -



--------------------------------------------------------------------------------

SECTION 5.03. Payment of Tax Obligations. The Company will, and will cause each
of its Subsidiaries to, pay its Tax liabilities, assessments and governmental
charges that, if not paid, would result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the relevant Group Member has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.04. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, provided that nothing in this Section shall prevent the
Company or any of its Subsidiaries from discontinuing such maintenance if such
discontinuance is, in the judgment of the Company, desirable in the conduct of
its business and the business of any of its Subsidiaries and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

SECTION 5.05. Books and Records; Inspection Rights. The Company will, for itself
and each of its Subsidiaries, keep proper books of record and account in which
full, true and correct entries are made in accordance with GAAP. The Company
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all to the extent reasonably requested
and at such reasonable times and as often as reasonably requested and subject to
adherence by any Person conducting such visit or inspection to the Company’s
normal security policies (if applicable).

SECTION 5.06. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.07. Use of Proceeds. The proceeds of the Loans shall be used for
general corporate purposes (including for the repayment of commercial paper), in
compliance with all applicable legal and regulatory requirements; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds. No part of the proceeds of the Loans
hereunder will be used, directly or indirectly, to buy or carry any Margin Stock
or otherwise in violation of any of the Regulations of the Board.

 

Credit Agreement

- 50 -



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that:

SECTION 6.01. Liens. The Company will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Encumbrances;

(b) any Lien existing on the date hereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
or existing on any property or asset of any Person that becomes a Subsidiary
after the date hereof prior to the time such Person becomes a Subsidiary;

(d) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by any Group Member, each of
which Liens was created for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction or improvement) of such property; provided that no such Lien shall
extend to or cover any property other than the property so acquired and
improvements thereon;

(e) Liens in favor of the Company or any Subsidiary;

(f) Liens arising from the sale of accounts receivable for which fair equivalent
value is received;

(g) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part, of any Liens referred to in the foregoing
clauses (b), (c) and (d); provided that the principal amount of Indebtedness
secured thereby and not otherwise authorized by this Section shall not exceed
the principal amount of Indebtedness, plus any premium or fee payable in
connection with any such extension, renewal or replacement, so secured at the
time of such extension, renewal or replacement;

(h) Liens securing obligations of the Company or any Subsidiary in respect of
any Swap Agreements entered into in the ordinary course of business and for
non-speculative purposes;

(i) other Liens on property; provided that the aggregate amount of the
Indebtedness and other obligations secured thereby does not exceed 10% of
Consolidated Net Tangible Assets at the time such Indebtedness is incurred;

 

Credit Agreement

- 51 -



--------------------------------------------------------------------------------

(j) Liens created in connection with the Offer in favor of one or more of the
Presenting Banks; and

(k) any Liens resulting from the existence or exercise of any of the Trust
Options.

SECTION 6.02. Fundamental Changes. The Company will not, nor will it permit any
Significant Subsidiary (for purposes of this Section, the Company and the
Significant Subsidiaries are collectively referred to as the “Significant Group
Members”) to, (a) merge or consolidate or amalgamate, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or (b) convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its property (except in the ordinary
course of business), whether now owned or hereafter acquired (including
receivables), except that:

(a) any Significant Subsidiary may be merged or consolidated or amalgamated with
or into any Group Member;

(b) any Significant Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation or otherwise) to any
Group Member;

(c) any Significant Group Member may merge or consolidate or amalgamate with
another Person (other than any Group Member) if such Significant Group Member
would be the surviving or acquiring party in such transaction;

(d) any Significant Group Member may sell or otherwise dispose of all or any
portion of the stock of any of its Subsidiaries (or all or substantially all the
assets of any of its Subsidiaries), including in connection with the creation of
one or more joint ventures, if the board of directors of the Company or such
Significant Group Member, as applicable, shall have approved such transaction;

(e) the Significant Group Members may effect the Combination and related
transactions contemplated by the Combination Agreement; and

(f) any of the Trust Options may be exercised.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

Credit Agreement

- 52 -



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any other Borrower in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any certificate furnished pursuant to this
Agreement or any other Loan Document, shall prove to have been incorrect when
made or deemed made in any material respect;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(e), 5.02 (with respect to the Company’s
existence) or 5.07 or in Article VI;

(e) the Company shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section) or any other Loan Document and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

(f) the Company or any Significant Subsidiary shall fail to pay any principal or
premium or interest on any Material Indebtedness when the same becomes due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Material Indebtedness; or any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity; provided
that this clause (f) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness or to any Indebtedness secured by any property of the Company
and its Subsidiaries if, and so long as, the instruments governing such
Indebtedness limit recourse (whether direct or indirect) of the holders thereof
to such property;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any such Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) the Company or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law

 

Credit Agreement

- 53 -



--------------------------------------------------------------------------------

now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Section, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for itself or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors, other
than, in the case of clauses (i) and (iii) above, a liquidation or other action
by a Significant Subsidiary (other than a Subsidiary Borrower) that is permitted
under Section 6.02(e);

(i) the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $100,000,000 above available insurance coverage shall be rendered
against the Company or any Significant Subsidiary and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect; or

(l) a Change of Control shall occur;

then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (g) or
(h) of this Section, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

Upon the occurrence of any event described in clause (g) or (h) of Article VII
(or, with respect to any Foreign Subsidiary Borrower, any event which under the
laws of any jurisdiction is analogous to any such event) relating to a
Subsidiary Borrower, (i) all commitments of the Lenders to make Loans to such
Subsidiary Borrower shall automatically terminate and (ii) the principal amount
then outstanding of, and the accrued interest on, the

 

Credit Agreement

- 54 -



--------------------------------------------------------------------------------

Loans (if any) made to such Subsidiary Borrower and all other amounts payable by
such Subsidiary Borrower shall automatically become immediately due and payable,
in each case, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Subsidiary Borrowers.

Notwithstanding anything to the contrary in this Agreement, the existence or
exercise of any of the Trust Options shall not cause (i) a Default to occur or
(ii) a failure of any condition required by Article IV to be satisfied.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein or in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
of the Group Members that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered

 

Credit Agreement

- 55 -



--------------------------------------------------------------------------------

hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent (and which may include any of its Affiliates and, without
limiting the foregoing, it is agreed that J.P. Morgan Europe Limited will act
for the purposes of performing certain administrative functions with respect to
Eurocurrency Borrowings, until otherwise determined by the Administrative
Agent). The Administrative Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs of this Section
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Credit Agreement

- 56 -



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

Notwithstanding anything herein to the contrary, the Lead Arrangers and
Bookrunners, the Syndication Agent and the Documentation Agents named on the
cover page of this Agreement shall not have any duties or liabilities under this
Agreement, except in their capacity, if any, as Lenders.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrowers, to the Company at NYSE Euronext, 11 Wall Street, New
York, New York 10005, Attention of Philippe Matsumota, Treasurer, NYSE Euronext,
Telephone No. (212) 656-4128; Telecopy No. (212) 656-4399), with a copy to
Attention of John K. Halvey, Group Executive Vice President, General Counsel and
Secretary, Telephone No. (212) 656-2222; Telecopy No. (212) 656-3939;

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002-6925,
Attention of Reginald Nichols (Telephone No. (713) 750-2336; Telecopy No. (713)
750-2228 and, if such notice or other communication relates to borrowings of, or
payments or prepayments of, or the duration of Interest Periods for, Loans in
Foreign Currencies, to J.P. Morgan Europe Limited, 125 London Wall, EC2Y5AJ
London, England, Attention: Manager, Loans Agency (Telecopy No. + 44-207- 777
2360; Telephone No. + 44-207- 777 2355), with a copy to JPMorgan Chase Bank,
N.A., 277 Park Avenue, New York 10017, Attention of Kevin T. Murphy (Telephone
No. (212) 622-5383; Telecopy No. (646) 534-1722)); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Credit Agreement

- 57 -



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the relevant Lender. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Change of Address, Etc. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender adversely affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
adversely affected thereby;

 

Credit Agreement

- 58 -



--------------------------------------------------------------------------------

(iv) change Section 2.16(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(vi) release or terminate the obligations of the Company under Article X, so
long as any Subsidiary Borrower is a party hereto or the Company has the right
to so designate a Subsidiary Borrower hereunder;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable out of pocket expenses incurred by the
Administrative Agent or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, including in connection with any workout, restructuring or negotiations
in respect thereof.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of any
investigation or litigation or other proceedings (including any threatened
investigation or litigation or other proceedings) relating to (i) the execution
or delivery of this Agreement or any agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of proceeds thereof, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any of the Group Members, or any related liability
related in any way to any of the Group Members, or (iv) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any

 

Credit Agreement

- 59 -



--------------------------------------------------------------------------------

Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Affiliates or its or
their directors, officers, employees, agents or representatives.

(c) Reimbursement by Lenders. To the extent that the Company fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Borrower shall assert, and each Borrower hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void), except that
pursuant to Section 2.19(c) any Subsidiary Borrower may assign its rights and
obligations hereunder to the Company pursuant to an assignment and assumption
agreement in form and substance reasonably satisfactory to the Administrative
Agent, and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clauses (a), (b), (g), (h) or (i) of Article VII has
occurred and is continuing, any other assignee; and

 

Credit Agreement

- 60 -



--------------------------------------------------------------------------------

(B) the Administrative Agent.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default under clauses (a), (b), (g),
(h) or (i) of Article VII has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

Credit Agreement

- 61 -



--------------------------------------------------------------------------------

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as an agent of the Borrowers, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to 2.05(b), 2.16(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrowers, the Administrative Agent or any other Lender, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement and the other Loan Documents shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (D) no
Participant shall be entitled to receive any greater amount pursuant to
Section 2.15 than such Participant would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
had such Participant acquired its interest pursuant to paragraph (b) of this
Section. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision hereof or thereof; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that adversely affects such
Participant. Subject to the foregoing and paragraph (c)(ii) of this Section,

 

Credit Agreement

- 62 -



--------------------------------------------------------------------------------

the parties hereto agree that each Participant shall be entitled to the benefits
of Sections 2.14, 2.15 and 2.16 and in the case of Section 2.15(e) and
Section 2.15(g) subject to the same obligations to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.16(c) as though it were
a Lender.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
relevant Lender would have been entitled to receive with respect to the
participation sold to such Participant (assuming the relevant Lender complied
with its obligations under Section 2.15(g)), unless the sale of the
participation to such Participant is made with the Company’s prior written
consent. A Participant that would be a Non-U.S. Lender if it were a Lender shall
not be entitled to the benefits of Section 2.15 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the U.S. Borrowers, to comply with Section 2.15(e) as though it
were a Lender.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,

 

Credit Agreement

- 63 -



--------------------------------------------------------------------------------

relating to the subject matter hereof. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower against
any of and all the obligations of such Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
against any other party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

Credit Agreement

- 64 -



--------------------------------------------------------------------------------

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Agreed Foreign Currency, as the case
may be (the “Specified Currency”), and payment in New York City or the country
of the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the Currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement shall not be discharged or
satisfied by an amount paid in another Currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another Currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligations of each Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder and
under the other Loan Documents (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and each Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 

Credit Agreement

- 65 -



--------------------------------------------------------------------------------

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body, (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder or
under any other Loan Document, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their respective obligations, (g) with the consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers. For the purposes of this Section, “Information” means
all information received from the Borrowers relating to the Group Members or
their businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrowers; provided that, in the case of information received
from the Borrowers after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrowers, which information
includes the names and addresses of the Borrowers and other information that
will allow such Lender to identify the Borrowers in accordance with said Act.

SECTION 9.15. Waiver of Immunity. To the fullest extent permitted by applicable
law, to the extent that any Foreign Subsidiary Borrower may be or become
entitled to claim for itself or its property any immunity on the ground of
sovereignty or the like from suit, court jurisdiction, attachment prior to
judgment, attachment in aid of execution of a judgment or

 

Credit Agreement

- 66 -



--------------------------------------------------------------------------------

execution of a judgment, and to the extent that in any such jurisdiction there
may be attributed such an immunity (whether or not claimed), such Foreign
Subsidiary Borrower hereby irrevocably agrees not to claim and hereby
irrevocably waives such immunity with respect to its obligations under this
Agreement.

SECTION 9.16. Lender Representation – Professional Market Party. Each Lender
represents and warrants on the date that a Borrower incorporated or resident in
The Netherlands (each a “Dutch Borrower”) first becomes a party hereto that the
amount in relation to a loan/commitment to such Dutch Borrower is at least
€50,000 (or the equivalent in another currency) or that it is a professional
market party within the meaning of the Act on Financial Supervision (Wet op het
financieel toezicht) and the regulations promulgated thereunder.

ARTICLE X

GUARANTEE

SECTION 10.01. Guarantee. The Company (for purposes of this Article, the
“Guarantor”) hereby guarantees to each Lender and the Administrative Agent and
their respective successors and assigns the prompt payment in full when due
(whether by acceleration or otherwise) of the principal of and interest on the
Loans made by the Lenders to each Subsidiary Borrower, and all other amounts
from time to time owing to the Lenders or the Administrative Agent by each
Subsidiary Borrower under this Agreement and the other Loan Documents, in each
case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). The Guarantor hereby
further agrees that if any Subsidiary Borrower shall fail to pay in full when
due (whether by acceleration or otherwise) any of the Guaranteed Obligations,
the Guarantor will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

SECTION 10.02. Obligations Unconditional. The obligations of the Guarantor under
Section 10.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of any
Subsidiary Borrower under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Article that the obligations of the Guarantor
hereunder shall be absolute and unconditional under any and all circumstances.
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by applicable law, the occurrence of any one or more of
the following shall not alter or impair the liability of the Guarantor
hereunder, which shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

Credit Agreement

- 67 -



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted; or

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with.

The Guarantor, to the fullest extent permitted by applicable law, hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against any Subsidiary
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

SECTION 10.03. Reinstatement. The obligations of the Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Subsidiary Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including reasonable fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such reasonable costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

SECTION 10.04. Subrogation. The Guarantor hereby agrees that until the payment
and satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 10.01, whether by subrogation or otherwise, against any
Subsidiary Borrower or any other guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.

SECTION 10.05. Remedies. The Guarantor agrees that, to the fullest extent
permitted by applicable law, as between the Guarantor on the one hand and the
Administrative Agent and the Lenders on the other, the obligations of any
Subsidiary Borrower under this Agreement may be declared to be forthwith due and
payable as provided in Article VII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VII) for
purposes of Section 10.01 notwithstanding any stay, injunction or other

 

Credit Agreement

- 68 -



--------------------------------------------------------------------------------

prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Subsidiary Borrower and that, in
the event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by such Subsidiary Borrower) shall forthwith become due and payable by the
Guarantor for purposes of Section 10.01.

SECTION 10.06. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising until the expiration or termination of the Commitments and payment in
full of the principal of and interest on each Loan and all fees and other
amounts payable hereunder.

 

Credit Agreement

- 69 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NYSE EURONEXT By  

/s/ Joost van der Does de Willebois

Name:   Joost van der Does de Willebois Title:   Acting CFO

Credit Agreement



--------------------------------------------------------------------------------

LENDERS

JPMORGAN CHASE BANK, N.A.,

as a Lender and the Administrative Agent

By  

/s/ Alexeev J. Taboas

Name:   Alexeev J. Taboas Title:   Vice President

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By  

/s/ Maureen Maroney

Name:   Maureen Maroney Title:   Vice President

Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO BANK N.V. By  

/s/ Frederick P. Engler

Name:   Frederick P. Engler Title:   Senior Vice President By  

/s/ Nancy Dziewinski

Name:   Nancy Dziewinski Title:   Vice President

Credit Agreement



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE

By  

/s/ Chin-Eau Eap

Name:   Chin-Eau Eap Title:   Managing Director

Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.

By  

/s/ Tyrone J. Williams

Name:   Tyrone J. Williams Title:   Senior Vice President

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By  

/s/ William J. Coupe

Name:   William J. Coupe Title:   Senior Vice President

Credit Agreement



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA

By  

/s/ Derek Befus

Name:   Derek Befus Title:   Vice President

Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK

By  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Authorized Signatory

Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

By  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director

By  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director

Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By  

/s/ Cliff Baylis

Name:   Cliff Baylis Title:   Associate Director

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

Commitments

 

Name of Lender

   Commitment ($)

JPMorgan Chase Bank, N.A.

   $ 125,000,000.00

Citibank, N.A.

   $ 125,000,000.00

ABN AMRO Bank N.V.

   $ 125,000,000.00

Société Générale

   $ 100,000,000.00

Wachovia Bank, N.A.

   $ 100,000,000.00

Bank of America, N.A.

   $ 100,000,000.00

Merrill Lynch Bank USA

   $ 100,000,000.00

Morgan Stanley Bank

   $ 83,333,333.33

UBS Loan Finance LLC

   $ 83,333,333.34

Barclays Bank PLC

   $ 58,333,333.33       

TOTAL

   $ 1,000,000,000.00

 

Schedule 1.01(a) to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

MCR Cost

Calculation of Mandatory Cost Rate

 

1. The MCR Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2. On the first day of each Interest Period for any Loan denominated in Pounds
Sterling or Euros (or as soon as possible thereafter) the Administrative Agent
shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for
each Lender participating in such Loan, in accordance with the paragraphs set
out below. The MCR Cost will be calculated by the Administrative Agent as a
weighted average of such Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each such Lender in the relevant Loan) and
will be expressed as a percentage rate per annum rounded upwards, if necessary,
to four decimal places.

 

3. The Additional Cost Rate for any Lender lending from a specific lending
office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that lending office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that lending office.

 

4. The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan made in Pounds Sterling:

 

AB+C(B-D)+E x 0.01

  percent per annum 100-(A+C)  

 

  (b) in relation to a Loan made in Euros:

 

E x 0.01

  percent per annum. 300  

 

MCR Cost



--------------------------------------------------------------------------------

Where:

 

  A is the percentage of Eligible Liabilities (in excess of any stated minimum)
which such Lender is from time to time required to maintain as an interest free
cash ratio deposit with the Bank of England to comply with cash ratio
requirements.

 

  B is the percentage rate of interest (excluding the Applicable Margin and the
MCR Cost and, if applicable, any additional amount of interest specified in
Section 2.14(d)) payable for the relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which such Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate the Lenders for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Reference Lenders (as defined in
this Exhibit) to the Administrative Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

 

5. For the purposes of this Exhibit A:

 

  (a) “Eligible Liabilities” has the meaning given to it from time to time under
or pursuant to the Bank of England Act 1998 or (as may be appropriate) by the
Bank of England.

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Supervision
Manual of the Financial Services Authority or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits.

 

  (c) “Financial Services Authority” means the body corporate known by that name
that has the functions conferred on it by or under the Financial Services and
Markets Act 2000 or any successor entity.

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

  (e) “Reference Lenders” means, collectively, the principal London offices of
JPMorgan Chase Bank, N.A., Citibank, N.A. and Société Générale and such other
banks as may be appointed by the Administrative Agent in consultation with the
Company.

 

MCR Cost



--------------------------------------------------------------------------------

  (f) “Special Deposits” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formula, A, B, C and D will be included in the
formula as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Lender shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by such Reference
Lender to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by such Reference Lender as being the average of the Fee
Tariffs applicable to such Reference Lender for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of such Reference Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its applicable lending office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Lender for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a lending office in the
same jurisdiction as its lending office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Lender pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

MCR Cost



--------------------------------------------------------------------------------

11. The Administrative Agent shall distribute the additional amounts received as
a result of the MCR Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Lender pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Exhibit A in
relation to a formula, the MCR Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to the Credit Agreement.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine in its reasonable judgment and provide notice
to the Company and the Lenders of any amendments which are required to be made
to this Exhibit A in order to comply with any Change in Law or any requirements
from time to time imposed by the Bank of England, the Financial Services
Authority or the European Central Bank (or, in any case, any other authority
which replaces all or any of its functions) and any such determination shall, in
the absence of manifest error, be conclusive and binding on all parties to the
Credit Agreement.

 

MCR Cost



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

  

 

  

2.      Assignee:

  

 

      [and is an Affiliate/Approved Fund of [identify Lender]]

3.      Borrower:

   NYSE Euronext and certain of its subsidiaries.   

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

   364-Day Credit Agreement dated as of April 2, 2008 among NYSE Euronext, the
Subsidiary Borrowers party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

 

Assignment and Assumption



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for
all Lenders

  

Amount of
Commitment/Loans
Assigned

  

Percentage Assigned of
Commitment/Loans

$    $    % $    $    % $    $    %

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Assignment and Assumption

- 2 -



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By  

 

Title:   [Consented to:] NYSE EURONEXT By  

 

Title:  

 

Assignment and Assumption

- 3 -



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of any Group Member, any of its
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by any Group Member, any of its Affiliates or
any other Person of any of their respective obligations under the Credit
Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender. If on the date of this Assignment
and Assumption there exists a Borrower that is incorporated or resident in The
Netherlands, the Assignee represents and warrants to each such Borrower
incorporated or resident in The Netherlands (each a “Dutch Borrower”) on the
date of this Assignment and Assumption that the amount in relation to a
loan/commitment to such Dutch Borrower is at least €50,000 (or the equivalent in
another currency) or that it is a professional market party within the meaning
of the Act on Financial Supervision (Wet op het financieel toezicht) and the
regulations promulgated thereunder.

 

Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Assignment and Assumption

- 2 -



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Subsidiary Borrower Designation]

SUBSIDIARY BORROWER DESIGNATION

                    , 20    

To JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention:

Re: Subsidiary Borrower Designation

Ladies and Gentlemen:

Reference is made to the 364-Day Credit Agreement (the “Credit Agreement”) dated
as of April 2, 2008 among NYSE Euronext (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”). Capitalized terms
used but not defined herein shall have the respective meanings assigned to such
terms in the Credit Agreement.

The Company hereby designates [            ] (the “Subject Subsidiary”), a
Subsidiary of the Company and a [corporation] duly organized under the laws of
[            ], as a Subsidiary Borrower in accordance with Section 2.19(a) of
the Credit Agreement until such designation is terminated in accordance with
Section 2.19(c).

The Subject Subsidiary hereby accepts the above designation and hereby expressly
and unconditionally accepts the obligations of a Subsidiary Borrower under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
upon your execution and return to the Company of the enclosed copy of this
Subsidiary Borrower Designation, it shall be a Subsidiary Borrower for purposes
of the Credit Agreement and agrees to be bound by and perform and comply with
the terms and provisions of the Credit Agreement applicable to it as if it had
originally executed the Credit Agreement as a Subsidiary Borrower.

The Company hereby confirms and agrees that after giving effect to this
Subsidiary Borrower Designation the Guarantee of the Company contained in
Section 12 of the Credit Agreement shall apply to all of the obligations of the
Subject Subsidiary under the Credit Agreement.

 

Subsidiary Borrower Designation



--------------------------------------------------------------------------------

The Subject Subsidiary hereby represents and warrants that each of the
representations and warranties set forth in Article III of the Credit Agreement
is true and correct as it relates to the Subject Subsidiary.

The Subject Subsidiary’s addresses for notices, other communications and service
of process provided for in the Credit Agreement shall be given in the manner,
and with the effect, specified in Sections 10.01 of the Credit Agreement to it
at its “Address for Notices” specified on the signature pages below.

The Subject Subsidiary shall deliver to the Administrative Agent the documents
and certificates set forth in, or required by, Section 2.19 of the Credit
Agreement.

The designation of the Subject Subsidiary as a Subsidiary Borrower under the
Credit Agreement shall become effective as of the date (the “Joinder Effective
Date”) on which the Administrative Agent accepts this Subsidiary Borrower
Designation as provided on the signature pages below. As of the Joinder
Effective Date, the Subject Subsidiary shall be entitled to the rights, and
subject to the obligations, of a Subsidiary Borrower. Except as expressly herein
provided, the Credit Agreement shall remain unchanged and in full force and
effect.

The Subject Subsidiary hereby agrees that this Subsidiary Borrower Designation,
the Credit Agreement and the Notes shall be governed by, and construed in
accordance with, the law of the State of New York. The Subject Subsidiary hereby
submits to the nonexclusive jurisdiction of any New York State court or Federal
court of the United States of America, in each case sitting in New York County,
and any appellate court from any thereof, for the purposes of all legal
proceedings arising out of or relating to this Subsidiary Borrower Designation,
the Credit Agreement or the transactions contemplated thereby. THE SUBJECT
SUBSIDIARY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS SUBSIDIARY BORROWER DESIGNATION, THE CREDIT AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

This Subsidiary Borrower Designation may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement.

 

Subsidiary Borrower Designation

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Subject Subsidiary have caused this
Subsidiary Borrower Designation to be duly executed and delivered as of the day
and year first above written.

 

NYSE EURONEXT By  

 

Name:   Title:  

[NAME OF SUBJECT SUBSIDIARY]

a              [corporation]

By  

 

Name:   Title:   Address for Notices

 

 

 

Attn:  

 

Fax:  

 

Tel:  

 

 

Subsidiary Borrower Designation

- 5 -



--------------------------------------------------------------------------------

ACCEPTED

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By  

 

Name:   Title:  

 

Subsidiary Borrower Designation

- 6 -



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Subsidiary Borrower Termination Notice]

SUBSIDIARY BORROWER TERMINATION NOTICE

[Date]

 

To:   JPMorgan Chase Bank, N.A. (the “Administrative Agent”) From:   NYSE
Euronext (the “Company”)

Reference is made to the 364-Day Credit Agreement (the “Credit Agreement”) dated
as of April 2, 2008 among the Company, the Subsidiary Borrowers party thereto,
the Lenders party thereto and the Administrative Agent. Terms used herein having
the meanings assigned to them in the Credit Agreement.

The Company hereby gives notice pursuant to Section 2.19(c) of the Credit
Agreement that, effective as of the date hereof, [                ] (the
“Subject Subsidiary”) is terminated as a Subsidiary Borrower under the Credit
Agreement and all commitments by the Lenders to make Loans to such Subsidiary
Borrower under the Credit Agreement are hereby terminated.

Pursuant to Section 2.19(c) of the Credit Agreement, the Company hereby
certifies that there are no outstanding Loans made to the account of the Subject
Subsidiary, or unpaid interest thereon or other amounts owing by the Subject
Subsidiary under the Credit Agreement.

All obligations of Subject Subsidiary arising in respect of any period in which
Subject Subsidiary was, or on account of any action or inaction taken by Subject
Subsidiary as, a Subsidiary Borrower under the Credit Agreement shall survive
the termination effected by this notice.

 

NYSE EURONEXT By  

 

Name:   Title:  

 

Subsidiary Termination Notice